

Exhibit 10.6


RIDER TO SECURITY AGREEMENT
EXECUTED BY NONBORROWER GRANTOR
(Premier Power California)


That certain Commercial Security Agreement dated July 13, 2009 (“Security
Agreement”) is given as security to UMPQUA BANK, an Oregon corporation
(“Lender”) by PREMIER POWER RENEWABLE ENERGY, INC., a California
corporation("Grantor" and “Nonborrower Grantor”) to secure Indebtedness of
PREMIER POWER RENEWABLE ENERGY, INC.,a Delaware corporation (“Borrower”) to
Lender.  Capitalized terms used but not defined in this Rider shall have the
meanings ascribed in the Security Agreement.  In consideration of the Loan
extended by the Lender to Borrower, Grantor, as Nonborrower Grantor, agrees as
follows:


1.           The obligations under the Security Agreement are joint and several
and are independent of and in addition to the undertakings of Borrower pursuant
to the Notes and the other documents evidencing and securing the Loans (the
“Loan Documents”), any evidence of indebtedness issued in connection with the
Loan to Borrower, or any deed of trust or security agreement given to secure the
Loan to Borrower, any guaranties given in connection with the Loan to Borrower,
and any other obligations of Borrower or any guarantor to Lender;


2.
Lender may at any time, or from time to time, in its sole discretion:



(A)           extend or change the time of payment or performance or the manner,
place, or terms of payment or performance of any of the Indebtedness;


(B)           exchange, release, or surrender any of the collateral security, or
any part of it, by whomever deposited, which is now or may later be held by
Lender in connection with any of the Indebtedness;


(C)           sell or purchase any of the collateral at public or private sale,
or at any broker's board, in the manner permitted by law, and after all costs
and expenses of every kind for collection, sale, or delivery, the net proceeds
of any sale may be applied by Lender on any of the Indebtedness; and


(D)           settle or compromise with Borrower, or any other person liable,
any of the Indebtedness, or subordinate the payment of it, or any part of it, to
the payment of any other debts or claims, that may at any time be due or owing
to Lender or any other person or entity;


3.           Lender will be under no obligation to marshal any assets in favor
of Borrower or Nonborrower Grantor or in payment of any of the Indebtedness; and


4.           The Nonborrower Grantor’s liability hereunder shall be the
immediate, direct, and primary obligation of the Nonborrower Grantor and shall
not be contingent upon the Lender’s exercise or enforcement of any remedy it may
have against the Borrower or any other person, or against any collateral for the
Loan to Borrower or other security for any of the Indebtedness.


5.           Nonborrower Grantor waives:


(A)           presentment, demand, protest, notice of acceptance, notice of
dishonor, notice of nonperformance, and any other notice with respect to any of
the Indebtedness and this Security Agreement, and promptness in commencing suit
against any party, or in giving any notice to or making any claim or demand on
Nonborrower Grantor;

 
Page 1 of 4

--------------------------------------------------------------------------------

 


(B)           any right to require Lender to proceed against Borrower or any
other guarantor, proceed against or exhaust any security held from Borrower or
any other guarantor, or pursue any remedy in Lender's power;


(C)           any defense based on any legal disability or other defense of
Borrower, any other guarantor, or other person or by reason of the cessation or
limitation of the liability of Borrower from any cause other than full payment
of all sums payable under the Note and the performance of the Indebtedness;


(D)           any defense based on any lack of authority of the officers,
directors, partners, or agents purporting to act on behalf of Borrower or any
principal of Borrower or any defect in the formation of Borrower or any
principal of any Borrower;


(E)           to the fullest extent permitted by law, all rights and benefits
under Civil Code § 2809 purporting to reduce a guarantor's obligations in
proportion to the principal obligation, including without limitation, any
defense based on any statute or rule of law that provides that the obligation of
a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal;


(F)           any defense based on the application by Borrower of the proceeds
of the Loan to Borrower for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Nonborrower Grantor,
or based on Lender’s acts or omissions in administration of the Loan to
Borrower;


(G)           any defense it may acquire by reason of Lender's election of any
remedy against Nonborrower Grantor or Borrower or both, including, without
limitation, election by Lender to exercise its rights under the power of sale in
the Security Agreement and the consequent loss by Nonborrower Grantor of the
right to recover any deficiency from Borrower;


(H)           any defense based on Lender's failure to disclose to Nonborrower
Grantor any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay all sums payable under the
Note or any of the Indebtedness or on Lender’s failure to disclose any
information with respect to the Indebtedness, the collateral for the Loan to
Borrower or other security for any or all Indebtedness, the existence or
nonexistence of any other guarantees of all or any part of the Indebtedness, any
action or inaction on the part of the Lender or any other party, or any other
matter, fact, or occurrence whatsoever;


(I)            any defense based on Lender's election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of Section
1111(b)(2) of the Federal Bankruptcy Code or any successor statute;


(J)            any defense based on any borrowing or any grant of a security
interest under § 364 of the Federal Bankruptcy Code;


(K)           any right of subrogation, contribution, or reimbursement against
Borrower, any right to enforce any remedy that Lender has or may in the future
have against Borrower, any other right that Lender may now or later acquire
against Borrower that arises from the existence or performance of Nonborrower
Grantor's obligations under this Security Agreement or would arise with respect
to the Indebtedness, and any benefit of, and any right to participate in, any
security for the Indebtedness now or in the future held by Lender;


(L)           the benefit of any statute of limitations affecting the liability
of Nonborrower Grantor or the enforcement of the Security Agreement, including,
without limitation, any rights arising under Code of Civil Procedure § 359.5;

 
Page 2 of 4

--------------------------------------------------------------------------------

 


(M)        any rights to setoffs or counterclaims on Borrower’s or Nonborrower
Grantor’s part;


(N)         to the fullest extent permitted by law, all rights and benefits
under Code of Civil Procedure § 580a, purporting to limit the amount of any
deficiency judgment that might be recoverable following the occurrence of a
trustee's sale under a deed of trust; Code of Civil Procedure § 580b, stating
that no deficiency may be recovered on a real property purchase money
obligation; and Code of Civil Procedure § 580d, stating that no deficiency may
be recovered on a note secured by a deed of trust on real property in case the
real property is sold under the power of sale contained in the deed of trust, if
those statutory sections have any application;


(O)         all rights and defenses that Nonborrower Grantor may have because
the Borrower’s debt is secured by real property.  This means, among other
things:


(1)          Lender may foreclose on the real property without first foreclosing
on any other real or personal property collateral pledged by Nonborrower Grantor
or the Borrower.


(2)          If Lender forecloses on any  real property collateral:


(a)           The amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.


(b)           Lender may foreclose on the real property even if Lender, by
foreclosing on the real property collateral, has destroyed any right the
Nonborrower Grantor may have to collect from Borrower.


This is an unconditional and irrevocable waiver of any rights and defenses
Nonborrower Grantor may have because Borrower’s debt is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure; and


(P)          all rights and defenses arising out of an election of remedies by
the Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for the Indebtedness, has destroyed
Nonborrower Grantor's rights of subrogation and reimbursement against Borrower
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.


6.           Nonborrower Grantor agrees that the payment of all sums payable
under the Note or any of the Indebtedness or Obligations or any other act that
tolls any statute of limitations applicable to the Note or any of the
Indebtedness will similarly operate to toll the statute of limitations
applicable to Nonborrower Grantor’s liability. Without limiting the generality
of the foregoing or any other provision of this Rider, Nonborrower Grantor
expressly waives all benefits that might otherwise be available to Nonborrower
Grantor under Civil Code §§ 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899, and
3433 and Code of Civil Procedure §§ 580a, 580b, 580d, and 726, or similar
sections.


7.           Nonborrower Grantor, by execution hereof, represents to Lender that
the relationship between Nonborrower Grantor and Borrower is such that
Nonborrower Grantor has access to all relevant facts and information concerning
the Indebtedness and Borrower and that Lender can rely upon Nonborrower Grantor
having such access.  Nonborrower Grantor waives and agrees not to assert any
duty on the part of Lender to disclose to Nonborrower Grantor any facts that it
may now or hereafter know about Borrower, regardless of whether Lender has
reason to believe that any such facts materially increase the risk beyond that
which Nonborrower Grantor intends to assume or has reason to believe that such
facts are unknown to Nonborrower Grantor or has a reasonable opportunity to
communicate such facts to Nonborrower Grantor.  Nonborrower Grantor is fully
responsible for being and keeping informed of the financial condition of
Borrower and all circumstances bearing on the risk of nonpayment of any
Indebtedness hereby secured.

 
Page 3 of 4

--------------------------------------------------------------------------------

 


8.           With or without notice to Nonborrower Grantor, Lender, in its sole
discretion, at any time and from time to time, in such manner and upon such
terms as it considers best, may (a) apply any and all payments or recoveries
from Borrower, from Nonborrower Grantor, from any guarantor or endorser, or
realized from any security, in such manner, order and priority as Lender elects,
to any Indebtedness of Borrower to Lender, whether or not such Indebtedness is
secured hereby or is otherwise secured or is due at the time of such
application; and (b) refund to Borrower any payment received by Lender upon any
Indebtedness hereby secured and payment of the amount refunded shall be fully
secured hereby.


9.           No exercise or nonexercise by Lender of any right hereby given it,
no dealing by  Lender with Borrower or any other person, and no change,
impairment or suspension of any right or remedy of Lender shall in any way
affect any of the obligations of Nonborrower Grantor hereunder or give
Nonborrower Grantor any recourse against Lender.


10.         Capitalized terms not defined herein shall have the definitions set
forth in the Security Agreement.


This Rider to Security Agreement Executed by Nonborrower Grantor in made
effective this 13th day of July, 2009 and is made a part of and is incorporated
into the Security Agreement dated July 13, 2009.


NONBORROWER GRANTOR:
PREMIER POWER RENEWABLE ENERGY, INC., a California corporation
         
By:
                 
Its:
   


 
Page 4 of 4

--------------------------------------------------------------------------------

 
